Exhibit 10.2

Execution Version

 

WAIVER, CONSENT AND FIRST AMENDMENT
TO
CREDIT AGREEMENT

This WAIVER, CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Waiver”),
dated as of August 15, 2006,  by and among SITEL CORPORATION, a Minnesota
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and collectively, as the
“Borrowers”), and ABLECO FINANCE LLC, a Delaware limited liability company, as
the arranger and administrative agent for the Lenders (as defined below) and
collateral agent for the Lender Group (as defined below) (in such capacities,
together with its successors and assigns in such capacities, the “Agent”) and as
a Lender.

WHEREAS, Borrowers, Agent and certain lenders identified on the signature pages
thereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender”, and
collectively, as the “Lenders”; and together with Agent, collectively the
“Lender Group”) are parties to that certain Credit Agreement dated as of August
19, 2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, Events of Default exist as a result of the items listed below
(collectively, the “Specified Defaults”):


(I)            FAILURE OF BORROWERS TO DELIVER TO AGENT, WITH COPIES FOR EACH
LENDER, THE PROJECTIONS WITH RESPECT TO THE FISCAL YEAR ENDING DECEMBER 31, 2006
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT AGREEMENT ON OR
PRIOR TO MARCH 13, 2006, WHICH CONSTITUTES A BREACH OF SECTION 6(A) OF THE
WAIVER AND CONSENT TO CREDIT AGREEMENT DATED AS OF MARCH 24, 2006, AMONG
BORROWERS, AGENT AND LENDERS (THE “MARCH WAIVER”) AND AN EVENT OF DEFAULT UNDER
THE CREDIT AGREEMENT;


(II)           FAILURE OF SITEL BRAZIL TO USE ALL PROCEEDS OF THE BRAZIL LOAN TO
PAY THE UNPAID BRAZILIAN MUNICIPAL TAXES (AS DEFINED IN THE MARCH WAIVER, AND AS
USED HEREIN, THE “UNPAID BRAZILIAN MUNICIPAL TAXES”) WITHIN 15 BUSINESS DAYS OF
THE RECEIPT BY SITEL BRAZIL OF THE PROCEEDS OF THE BRAZIL LOAN, AND FAILURE OF
BORROWERS TO DELIVER TO AGENT EVIDENCE FROM THE APPLICABLE GOVERNMENTAL
AUTHORITIES THAT ALL UNPAID BRAZILIAN MUNICIPAL TAXES HAVE BEEN PAID IN FULL, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, WHICH CONSTITUTES A BREACH
OF SECTION 3 AND SECTION 6(B) OF THE MARCH WAIVER AND AN EVENT OF DEFAULT UNDER
THE CREDIT AGREEMENT;


(III)          FAILURE OF BORROWERS TO SECURE THE BRAZIL LOAN (AS DEFINED IN THE
MARCH WAIVER, AND AS USED HEREIN, THE “BRAZIL LOAN”) WITH ALL OF THE ASSETS OF
SITEL DO BRASIL LTDA (“SITEL BRAZIL”) PURSUANT TO DOCUMENTATION IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, WHICH CONSTITUTES A BREACH OF
SECTION 6(C) OF THE MARCH WAIVER AND AN EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT;


--------------------------------------------------------------------------------


 


(IV)          FAILURE OF BORROWERS TO DELIVER TO AGENT, WITH COPIES FOR EACH
LENDER, THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF PARENT AND ITS
SUBSIDIARIES FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005 REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT AGREEMENT, WHICH CONSTITUTES A
BREACH OF SECTION 5 OF THE WAIVER TO CREDIT AGREEMENT DATED AS OF APRIL 20,
2006, AMONG BORROWERS, AGENT, AND LENDERS AND AN EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT;


(V)           FAILURE OF BORROWERS TO DELIVER TO AGENT, WITH COPIES FOR EACH
LENDER, UNAUDITED CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS, AND
RELATED COMPLIANCE CERTIFICATES, COVERING PARENT’S AND ITS SUBSIDIARIES’
OPERATIONS FOR THE FISCAL MONTHS ENDED APRIL 30, 2006 AND MAY 31, 2006 WITHIN 30
DAYS AFTER THE END OF SUCH FISCAL MONTH, CONSTITUTING BREACHES OF SECTION 5.3 OF
THE CREDIT AGREEMENT AND EVENTS OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT
AGREEMENT;


(VI)          FAILURE OF BORROWERS TO DELIVER TO AGENT, WITH COPIES FOR EACH
LENDER, UNAUDITED CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS, AND A
COMPLIANCE CERTIFICATE, COVERING PARENT’S AND ITS SUBSIDIARIES’ OPERATIONS FOR
THE FISCAL QUARTER ENDED MARCH 31, 2006 WITHIN 45 DAYS AFTER THE END OF SUCH
QUARTER, CONSTITUTING A BREACH OF SECTION 5.3 OF THE CREDIT AGREEMENT AND AN
EVENT OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT AGREEMENT;


(VII)         THE INACCURACY OF THE COMPLIANCE CERTIFICATES DELIVERED PRIOR TO
THE DATE HEREOF TO AGENT AND LENDERS AS A RESULT OF ACCOUNTING IRREGULARITIES
WITH RESPECT TO THE BOOKS AND RECORDS OF SITEL BRAZIL, CONSTITUTING BREACHES
UNDER SECTIONS 4.11 AND 4.18 OF THE CREDIT AGREEMENT AND SEPARATE EVENTS OF
DEFAULT UNDER SECTION 7.9 OF THE CREDIT AGREEMENT;


(VIII)        FAILURE OF BORROWERS TO DELIVER TO AGENT WFF US BORROWING BASE
CERTIFICATES AND WFF FOREIGN BORROWING BASE CERTIFICATES FOR THE MONTHS OF MARCH
2006, APRIL 2006, MAY 2006, AND JUNE 2006, CONSTITUTING BREACHES OF SECTION 5.2
OF THE CREDIT AGREEMENT AND SEPARATE EVENTS OF DEFAULT UNDER SECTION 7.2(A) OF
THE CREDIT AGREEMENT;


(IX)           FAILURE OF BORROWERS TO MAINTAIN A LEVERAGE RATIO OF NOT MORE
THAN 2.75:1.00 FOR THE FOUR FISCAL QUARTERS ENDED SEPTEMBER 30, 2005,
CONSTITUTING A BREACH OF SECTION 6.17(A)(III) OF THE CREDIT AGREEMENT AND AN
EVENT OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT AGREEMENT;


(X)            FAILURE OF BORROWERS TO MAINTAIN, AS OF AUGUST 2, 2006, WFF US
EXCESS AVAILABILITY EQUAL TO OR IN EXCESS OF $7,500,000, CONSTITUTING A BREACH
OF SECTION 6.17(C) OF THE CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION
7.2(A) OF THE CREDIT AGREEMENT;


(XI)           FAILURE OF BORROWERS TO PAY CERTAIN UNITED STATES INCOME TAXES
(THE “UNPAID INCOME TAXES”) BEFORE DELINQUENCY, CONSTITUTING A BREACH OF SECTION
5.6 OF THE CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION 7.2(B) OF THE
CREDIT AGREEMENT;

2


--------------------------------------------------------------------------------


 


(XII)          THE FINANCIAL STATEMENTS OF PARENT AND ITS SUBSIDIARIES DELIVERED
TO AGENT PRIOR TO THE DATE HEREOF BEING INACCURATE AS A RESULT OF ACCOUNTING
IRREGULARITIES WITH RESPECT TO THE BOOKS AND RECORDS OF SITEL BRAZIL AND THE
FAILURE OF BORROWERS TO PAY THE UNPAID INCOME TAXES, CONSTITUTING BREACHES UNDER
SECTIONS 4.11, 4.18, AND 5.13 OF THE CREDIT AGREEMENT AND SEPARATE EVENTS OF
DEFAULT UNDER SECTIONS 7.2 AND 7.9 OF THE CREDIT AGREEMENT;


(XIII)         THE CONVERSION ON DECEMBER 31, 2005 OF $4,700,000 IN INTERCOMPANY
INDEBTEDNESS OWED BY SITEL UK LIMITED TO THE PARENT TO EQUITY HELD BY THE
PARENT, SITEL INTERNATIONAL LLC AND SITEL EUROPE LIMITED ON A DATE ON WHICH A
DEFAULT OR EVENT OF DEFAULT EXISTED, CONSTITUTING A BREACH OF SECTION 6.12 OF
THE CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT
AGREEMENT;


(XIV)        THE INCURRENCE OF LIENS ON THE ACCOUNTS AND CERTAIN OTHER ASSETS OF
SITEL BRAZIL SECURING THE INDEBTEDNESS OF SITEL BRAZIL LISTED ON SCHEDULE 1
HERETO (TOGETHER WITH ANY REFINANCINGS, RENEWALS OR EXTENSIONS OF SUCH
INDEBTEDNESS AND REPLACEMENT LIENS ASSOCIATED THEREWITH, SO LONG AS SUCH
REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE
PRINCIPAL AMOUNT OF, OR INTEREST RATE WITH RESPECT TO, SUCH INDEBTEDNESS, OR A
SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF SUCH INDEBTEDNESS, AND SUCH
REPLACEMENT LIENS ONLY ENCUMBER THOSE ASSETS THAT SECURED THE REFINANCED,
RENEWED OR EXTENDED INDEBTEDNESS, THE “ADDITIONAL BRAZIL SECURED DEBT”),
CONSTITUTING A BREACH OF SECTION 6.16 OF THE CREDIT AGREEMENT AND AN EVENT OF
DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT AGREEMENT; AND


(XV)         THE INCURRENCE OF INDEBTEDNESS BY NON-LOAN PARTY SUBSIDIARIES IN
EXCESS OF THAT PERMITTED BY CLAUSE (A)(II) OF SECTION 6.16 OF THE CREDIT
AGREEMENT AS A RESULT OF THE INCURRENCE BY SITEL BRAZIL OF THE INDEBTEDNESS
LISTED ON SCHEDULE 2 HERETO (TOGETHER WITH ANY REFINANCINGS, RENEWALS OR
EXTENSIONS OF SUCH INDEBTEDNESS, SO LONG AS SUCH REFINANCINGS, RENEWALS, OR
EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE PRINCIPAL AMOUNT OF, OR INTEREST
RATE WITH RESPECT TO, SUCH INDEBTEDNESS, OR A SHORTENING OF THE AVERAGE WEIGHTED
MATURITY OF SUCH INDEBTEDNESS, THE “BRAZIL LOCAL DEBT”).

WHEREAS, Events of Default are expected to exist as a result of the failure of
Borrowers to (i) deliver to the Agent unaudited consolidated and consolidating
income statements and Compliance Certificates for the months of July, 2006 and
August, 2006, constituting breaches of Section 5.3 of the Credit Agreement and
separate Events of Default under Section 7.2(a) of the Credit Agreement, (ii)
deliver to Agent, with copies for each Lender, unaudited consolidated and
consolidating financial statements, and a Compliance Certificate, covering
Parent’s and its Subsidiaries’ operations for the fiscal quarter ended June 30,
2006, constituting a breach of Section 5.3 of the Credit Agreement and an Event
of Default under Section 7.2(a) of the Credit Agreement and (iii) maintain a
Leverage Ratio of not more than 2.25:1.00 for the four fiscal quarters ended
June 30, 2006, constituting a breach of Section 6.17(a)(iii) of the Credit
Agreement and an Event of Default under Section 7.2(a) of the Credit Agreement
(collectively, the “Expected Defaults”);

3


--------------------------------------------------------------------------------


 

WHEREAS, Borrowers desire to obtain the consent of Agent and Required Lenders to
the requests listed below (collectively, the “Requested Consents”):


(I)            THE INCURRENCE OF INDEBTEDNESS BY SITEL BRAZIL IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED BRL 5,000,000 PURSUANT TO AN INSTALLMENT PLAN
(THE “BRAZIL INSTALLMENT PLAN LOAN”) TO REPAY CERTAIN INSS (AS DEFINED BELOW)
TAXES;


(II)           THE CONVERSION OF INTERCOMPANY INDEBTEDNESS OWING BY SITEL NORDIC
AB (“SITEL NORDIC”) TO SITEL EUROPE LIMITED (“SITEL EUROPE”) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED SEK 1,600,000 TO EQUITY (THE “LOAN CONVERSION”);


(III)          PERMIT THE LOAN PARTIES AND WFF FOREIGN LOAN PARTIES TO MAKE
INTERCOMPANY LOANS TO SITEL BRAZIL (THE “ADDITIONAL BRAZIL WORKING CAPITAL
INTERCOMPANY LOANS”); PROVIDED, THAT (V) THE AGGREGATE DOLLAR EQUIVALENT
PRINCIPAL AMOUNT OF THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS
MADE IN RELIANCE ON THIS CLAUSE (III) SHALL NOT EXCEED $750,000 IN THE
AGGREGATE, (W) THE LOAN PARTIES AND WFF FOREIGN LOAN PARTIES MAKING SUCH
ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS BE ACCEPTABLE TO AGENT IN
ITS SOLE DISCRETION, (X) IMMEDIATELY AFTER GIVING EFFECT TO THE MAKING OF THE
ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS AND THE MAKING OF ANY
ADVANCES IN CONNECTION THEREWITH, THE DOLLAR EQUIVALENT OF WFF EXCESS
AVAILABILITY IS NOT LESS THAN $20,000,000, (Y) THE ADDITIONAL BRAZIL WORKING
CAPITAL INTERCOMPANY LOANS ARE EVIDENCED BY A PROMISSORY NOTE, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, WHICH PROMISSORY NOTE HAS BEEN PLEDGED
TO SENIOR COLLATERAL AGENT, AND (Z) THE PROCEEDS OF THE ADDITIONAL BRAZIL
WORKING CAPTIAL INTERCOMPANY LOANS ARE USED SOLELY FOR THE WORKING CAPITAL
REQUIREMENTS OF SITEL BRAZIL; AND


(IV)          THE USE BY SITEL EUROPE OF THE PROCEEDS OF A EUROPEAN ADVANCE (AS
DEFINED IN THE WFF CREDIT AGREEMENT) TO REPAY AN INTERCOMPANY LOAN MADE BY
PARENT TO SITEL EUROPE IN THE PRINCIPAL AMOUNT OF $3,950,112 (THE “EUROPEAN LOAN
REPAYMENT”);

WHEREAS, Borrowers have requested that Agent and Required Lenders waive the
Specified Defaults and Expected Defaults and consent to the Requested Consents
and Agent and the undersigned Required Lenders have agreed to do so subject to
the terms and conditions contained herein; and

WHEREAS, Borrowers, Agent and Required Lenders have further agreed to amend the
Credit Agreement in certain respects, subject to the terms and conditions
contained herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

4


--------------------------------------------------------------------------------


 


1.             DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT
AGREEMENT.  AS USED IN THIS WAIVER, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SPECIFIED BELOW:

“Back Social Taxes Loans” means the intercompany loan to SITEL Brazil from
Parent made on February 24, 2006 in the Dollar Equivalent aggregate principal
amount of $1,500,000 to pay COFINS and INSS and for general corporate purposes
of SITEL Brazil, and the intercompany loan to SITEL Brazil from SITEL (BVI)
International, Inc. made on May 24, 2006 in the Dollar Equivalent aggregate
principal amount of $1,600,047 to pay PIS and COFINS and for general corporate
purposes of SITEL Brazil.

“Brazil April Intercompany Loan” means an intercompany loan to SITEL Brazil from
Parent made on April 26, 2006 in the Dollar Equivalent aggregate principal
amount of $500,000 to be used by SITEL Brazil for general corporate purposes.

“BRL” shall mean the Brazilian real, the lawful currency of Brazil.

“COFINS” shall mean the Contribution for the Financing of Social Security, a tax
paid by Brazilian corporations to the Ministry of Economics of Brazil on gross
revenues in order to fund the Brazilian social security system.

“INSS” shall mean the tax paid to the National Social Security Institute (INSS)
of Brazil, a department of the Ministry of Security and Social Assistance of
Brazil, for the administration of social security contributions.

“PIS” shall mean the tax paid by corporations in Brazil to the Ministry of
Economics of Brazil on gross revenues, which taxes contributes to the funding of
social integration programs.

“SEK” shall mean the Swedish krona, the lawful currency of Sweden.


2.             WAIVER.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 6 BELOW, AGENT AND REQUIRED LENDERS HEREBY WAIVE (A) THE SPECIFIED
DEFAULTS AND THE EXPECTED DEFAULTS, AND (B) THE CONDITION PRECEDENT SET FORTH IN
SECTION 5(B) OF THE MARCH WAIVER REQUIRING BORROWERS TO DELIVER TO AGENT AS A
CONDITION PRECEDENT TO THE EFFECTIVENESS OF THE MARCH WAIVER A PROMISSORY NOTE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT EVIDENCING THE BRAZIL
LOAN.  THE BORROWERS, THE AGENT AND REQUIRED LENDERS HEREBY AGREE THAT THE MARCH
WAIVER SHALL BE DEEMED TO HAVE BECOME EFFECTIVE ON MARCH 24, 2006.  EXCEPT AS
SET FORTH HEREINABOVE, THE FOREGOING WAIVER SHALL NOT CONSTITUTE (X) A
MODIFICATION OR ALTERATION OF THE TERMS, CONDITIONS OR COVENANTS OF THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (Y) A WAIVER OF ANY OTHER BREACH OF, OR
ANY OTHER EVENT OF DEFAULT UNDER, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR (Z) A WAIVER, RELEASE OR LIMITATION UPON THE EXERCISE BY AGENT OR
THE LENDER OF ANY OF ITS RIGHTS, LEGAL OR EQUITABLE, UNDER THE CREDIT AGREEMENT,
THE OTHER LOAN DOCUMENTS AND APPLICABLE LAW, ALL OF WHICH ARE HEREBY RESERVED.

5


--------------------------------------------------------------------------------


 


3.             CONSENT. SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 6 BELOW, NOTWITHSTANDING ANY PROVISION IN THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, AGENT AND THE REQUIRED LENDERS HEREBY
CONSENT TO (A) SITEL BRAZIL INCURRING THE BRAZIL INSTALLMENT PLAN LOANS; (B) THE
CONSUMMATION OF THE LOAN CONVERSION, REGARDLESS OF WHETHER ANY DEFAULT OR EVENT
OF DEFAULT IS OCCURRING OR CONTINUING TO OCCUR ON THE DATE OF SUCH LOAN
CONVERSION; (C) LOAN PARTIES AND WFF FOREIGN LOAN PARTIES MAKING AND SITEL
BRAZIL INCURRING AND SECURING THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY
LOANS; (D) THE CONSUMMATION PROMPTLY AFTER THE DATE HEREOF OF THE EUROPEAN LOAN
REPAYMENT; AND (E) SITEL BRAZIL INCURRING ADDITIONAL SECURED OR UNSECURED
INDEBTEDNESS, AND INCURRING LIENS WITH RESPECT TO ANY SUCH SECURED INDEBTEDNESS,
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED BRL 2,000,000 (THE “ADDITIONAL
PERMITTED BRAZIL DEBT”).  FOR THE AVOIDANCE OF DOUBT, NO PORTION OF ANY
INDEBTEDNESS BASKET SET FORTH IN SECTION 6.1 OR 6.16 OF THE CREDIT AGREEMENT,
ANY INVESTMENT BASKET SET FORTH IN THE DEFINITION OF PERMITTED INVESTMENTS OR
ANY LIEN BASKET SET FORTH IN THE DEFINITION OF PERMITTED LIENS OR IN SECTION
6.16 OF THE CREDIT AGREEMENT SHALL BE DEEMED UTILIZED BY THE MAKING OF OR THE
INCURRENCE OF OR THE SECURING OF THE BRAZIL INSTALLMENT PLAN LOANS, THE BACK
SOCIAL TAXES LOANS, THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS,
THE BRAZIL LOAN, THE BRAZIL APRIL INTERCOMPANY LOAN, THE BRAZIL LOCAL DEBT AND
THE ADDITIONAL PERMITTED BRAZIL DEBT.  THIS CONSENT IS A LIMITED CONSENT AND
SHALL NOT BE DEEMED TO CONSTITUTE A CONSENT WITH RESPECT TO ANY OTHER CURRENT OR
FUTURE DEPARTURE FROM THE REQUIREMENTS OF ANY PROVISION OF THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENTS.


4.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 6 OF THIS WAIVER, THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


(A)           CLAUSE (J) OF SECTION 6.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“(j) Indebtedness of Loan Parties and WFF Foreign Loan Parties and their
respective Subsidiaries in respect of intercompany loans permitted under clauses
(g), (h), (u) and (v) of the definition of Permitted Investments;”


(B)           SECTION 6.12 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING SENTENCE TO THE END OF SUCH SECTION:


“NOTWITHSTANDING THE FOREGOING, BORROWERS WILL NOT AND WILL NOT PERMIT ANY OTHER
LOAN PARTY OR ANY SIGNIFICANT SUBSIDIARY TO MAKE INTERCOMPANY LOANS TO SITEL DO
BRASIL LTDA WITHOUT THE CONSENT OF AGENT (OTHER THAN THE ADDITIONAL BRAZIL
WORKING CAPITAL INTERCOMPANY LOANS, AS SUCH TERM IS DEFINED IN THAT CERTAIN
WAIVER, CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT DATED AS OF AUGUST 15,
2006, BY AND AMONG BORROWERS, AGENT AND LENDERS).”


(C)           SECTION 6.17(A)(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

6


--------------------------------------------------------------------------------


 


(I)            “MINIMUM EBITDA.  EBITDA, MEASURED ON A MONTH-END BASIS, OF AT
LEAST THE REQUIRED AMOUNT SET FORTH IN THE FOLLOWING TABLE FOR THE APPLICABLE
PERIOD SET FORTH OPPOSITE THERETO:

Applicable Period

 

Applicable Amount

 

 

 

 

 

For the 12 month periods ending July 31, 2006 and August 31, 2006

 

$

45,000,000

 

 

 

 

 

For the 12 month period ending each month thereafter

 

$

55,000,000

”

 


(D)           SECTION 6.17(A)(III) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


(III)          “LEVERAGE RATIO.  A LEVERAGE RATIO, MEASURED ON A QUARTER-END
BASIS, OF NOT MORE THAN THE RATIO SET FORTH IN THE FOLLOWING TABLE FOR THE
APPLICABLE PERIOD SET FORTH OPPOSITE THERETO:

Applicable Ratio

 

Applicable Period

 

 

 

2.50:1.0

 

For the 4 fiscal quarters
ending March 31, 2006 and June 30, 2006

 

 

 

2.25:1.0

 

For the 4 fiscal quarters
ending September 30, 2006

 

 

 

2.00:1.0

 

For the 4 fiscal quarters
ending each fiscal quarter thereafter”

 


(E)           THE DEFINED TERM “PERMITTED DISPOSITIONS” SET FORTH IN SCHEDULE
1.1 TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) REPLACING THE WORD “AND” AT
THE END OF CLAUSE (N) WITH A COMMA, (II) REPLACING THE PERIOD AT THE END OF
CLAUSE (O) WITH THE PHRASE “AND,” AND (III) ADDING THE FOLLOWING CLAUSE (P) AT
THE END THEREOF AS FOLLOWS:

“(p)         the non-recourse sale of Accounts by SITEL France SAS (or, with the
consent of Agent, any other Significant Subsidiary) so long as no Default or
Event of Default exists or would be caused by the consummation of such
transaction, the consideration received therefor is cash or Cash Equivalents and
is at least fair market value (as determined in the good faith judgment of SITEL
France SAS or such Significant Subsidiary), and the Net Cash Proceeds of such
sales must be used to repay existing Indebtedness of

7


--------------------------------------------------------------------------------


 

SITEL France SAS (or such Significant Subsidiary) or for general operating
purposes of SITEL France SAS (or such Significant Subsidiary).”


(F)            THE DEFINED TERM “PERMITTED INVESTMENTS” SET FORTH IN SCHEDULE
1.1 TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORD “AND” AT
THE END OF CLAUSE (S), (II) REPLACING THE PERIOD AT THE END OF CLAUSE (T) WITH A
COMMA, AND (III) ADDING THE FOLLOWING CLAUSES (U) AND (V) AT THE END THEREOF AS
FOLLOWS:

“(u)         an intercompany loan to SITEL do Brasil Ltda (“SITEL Brazil”) from
Parent made on February 24, 2006 in the Dollar Equivalent aggregate principal
amount of $1,500,000 to pay COFINS and INSS and for general corporate purposes
of SITEL Brazil, and an intercompany loan to SITEL Brazil from SITEL (BVI)
International, Inc. made on May 24, 2006 in the Dollar Equivalent aggregate
principal amount of $1,600,047 to pay PIS and COFINS and for general corporate
purposes of SITEL Brazil (collectively, the “Back Social Taxes Loans”), and

(v)           an intercompany loan to SITEL Brazil from Parent made on April 26,
2006 in the Dollar Equivalent aggregate principal amount of $500,000 to be used
by SITEL Brazil for general corporate purposes (the “Brazil April Intercompany
Loan”).”

(g)           Section 6.16(a) of the Credit Agreement is hereby amended by
adding at the end of such Section the following phrase: “provided, further, that
SITEL Brazil may incur and grant a Lien on its assets to secure the Back Social
Taxes Loans and the Brazil April Intercompany Loan.”


5.             RATIFICATION.  THIS WAIVER, SUBJECT TO SATISFACTION OF THE
CONDITIONS PROVIDED IN SECTION 6 BELOW, SHALL CONSTITUTE WAIVERS, CONSENTS AND
AMENDMENTS TO THE CREDIT AGREEMENT AND ALL OF THE LOAN DOCUMENTS AS APPROPRIATE
TO EXPRESS THE AGREEMENTS CONTAINED HEREIN.  IN ALL OTHER RESPECTS, THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR ORIGINAL TERMS.


6.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS WAIVER IS
SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           BORROWERS, AGENT AND THE REQUIRED LENDERS SHALL HAVE EXECUTED AND
DELIVERED TO AGENT THIS WAIVER;


(B)           BORROWERS SHALL HAVE DELIVERED TO SENIOR COLLATERAL AGENT A
PROMISSORY NOTE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT,
EVIDENCING THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS;


(C)           AGENT SHALL HAVE RECEIVED AN AMENDMENT FEE OF $100,000, WHICH
AMENDMENT FEE SHALL BE FULLY EARNED ON THE DATE HEREOF, SHALL BE DUE AND PAYABLE
IN FULL IN CASH ON THE DATE HEREOF, AND SHALL BE NON-REFUNDABLE WHEN PAID.  THE
FOREGOING AMENDMENT

8


--------------------------------------------------------------------------------


 


FEE IS IN ADDITION TO, AND NOT IN LIEU OF, ALL OTHER FEES CHARGED TO THE
BORROWERS UNDER THE LOAN DOCUMENTS; AND


(D)           BORROWERS, WFF FOREIGN BORROWERS, WFF, WF CANADA AND THE “REQUIRED
LENDERS” UNDER THE WFF CREDIT AGREEMENT SHALL HAVE EXECUTED AND DELIVERED A
WAIVER AND CONSENT TO THE WFF CREDIT AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT.


7.             COVENANTS.


(A)           ON OR PRIOR TO SEPTEMBER 18, 2006 (OR SUCH LATER DATE ACCEPTABLE
TO AGENT), BORROWERS SHALL DELIVER TO AGENT, WITH COPIES FOR EACH LENDER,


(I)            THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF PARENT AND ITS
SUBSIDIARIES FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005, TOGETHER WITH RELATED
COMPLIANCE CERTIFICATE, REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE
CREDIT AGREEMENT;


(II)           EVIDENCE FROM THE APPLICABLE GOVERNMENTAL AUTHORITIES OF THE
RULING OR RULINGS OF SUCH GOVERNMENTAL AUTHORITIES, IF ANY, WITH RESPECT TO THE
INVESTIGATION OF POTENTIAL DELINQUENT PAYMENT OF THE UNPAID INCOME TAXES;


(III)          UNAUDITED CONSOLIDATED INCOME STATEMENTS COVERING PARENT’S AND
ITS SUBSIDIARIES’ OPERATIONS, AND RELATED COMPLIANCE CERTIFICATES, FOR EACH
FISCAL MONTH ENDED DURING THE PERIOD BEGINNING JULY 1, 2005 AND ENDING ON THE
DATE HEREOF REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT
AGREEMENT;


(IV)          UNAUDITED CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS
COVERING PARENT’S AND ITS SUBSIDIARIES’ OPERATIONS, AND RELATED COMPLIANCE
CERTIFICATES, FOR THE FISCAL QUARTERS ENDED SEPTEMBER 30, 2005, MARCH 31, 2006
AND JUNE 30, 2006 REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT
AGREEMENT;


(V)           WFF US BORROWING BASE CERTIFICATES AND WFF FOREIGN BORROWING BASE
CERTIFICATES FOR EACH MONTH ENDED DURING THE PERIOD BEGINNING FEBRUARY 1, 2006
AND ENDING ON JUNE 30, 2006, REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.2
THE CREDIT AGREEMENT; AND


(VI)          ACCURATE COMPLIANCE CERTIFICATES CORRECTING ERRORS IN COMPLIANCE
CERTIFICATES DELIVERED PRIOR TO THE DATE HEREOF.


(B)           ON OR PRIOR TO DECEMBER 31, 2006 (OR SUCH LATER DATE ACCEPTABLE TO
AGENT), BORROWERS SHALL DELIVER TO AGENT, WITH COPIES FOR EACH LENDER, EVIDENCE
FROM THE APPLICABLE GOVERNMENTAL AUTHORITIES THAT THE UNPAID INCOME TAXES HAVE
BEEN PAID IN FULL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


(C)           ON OR PRIOR TO SEPTEMBER 30, 2006 (OR SUCH LATER DATE ACCEPTABLE
TO AGENT) BORROWERS SHALL HAVE DELIVERED TO AGENT ALL DOCUMENTS EVIDENCING THE
BRAZIL INSTALLMENT PLAN LOAN, EACH IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO AGENT.

9


--------------------------------------------------------------------------------


 


(D)           WITHIN 45 DAYS OF THE DATE HEREOF (OR SUCH LATER PERIOD ACCEPTABLE
TO AGENT), THE BRAZIL LOAN AND THE ADDITIONAL BRAZIL WORKING CAPITAL
INTERCOMPANY LOANS SHALL BE SECURED BY THE ASSETS OF SITEL BRAZIL (OTHER THAN
(I) ACCOUNTS OF SITEL BRAZIL, SOLELY TO THE EXTENT SUCH ACCOUNTS SECURE UP TO
BRL 4,400,000 OF THE ADDITIONAL BRAZIL SECURED DEBT, AND (II) ASSETS SECURING
THE INDEBTEDNESS DESCRIBED ON SCHEDULE 1 HERETO (AND ANY PERMITTED REFINANCING,
RENEWALS OR EXTENSIONS THEREOF) AND ANY REFINANCINGS, RENEWALS, OR EXTENSIONS
THEREOF, AND THE ADDITIONAL PERMITTED BRAZIL DEBT) PURSUANT TO DOCUMENTATION IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


(E)           WITHIN 45 DAYS OF THE DATE HEREOF (OR SUCH LATER PERIOD ACCEPTABLE
TO AGENT), BORROWERS SHALL DELIVER TO AGENT EVIDENCE FROM THE APPLICABLE
GOVERNMENTAL AUTHORITIES THAT ALL UNPAID BRAZILIAN MUNICIPAL TAXES HAVE BEEN
PAID IN FULL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


(F)            A FAILURE BY BORROWERS TO COMPLY WITH THE FOREGOING COVENANTS
SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT.


8.             RELEASE.  EACH BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES AGENT AND THE LENDERS, AND ANY AND ALL
PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF
ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF
ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON
CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH SUCH
BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR
OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING
FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS WAIVER, WHETHER
SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN (AND
FOR THE AVOIDANCE OF DOUBT, NOT INCLUDING ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING AFTER THE DATE OF THIS WAIVER) OR UNKNOWN.


9.             MISCELLANEOUS.


(A)           WARRANTIES AND ABSENCE OF DEFAULTS.  IN ORDER TO INDUCE AGENT AND
REQUIRED LENDERS TO ENTER INTO THIS WAIVER, EACH BORROWER HEREBY WARRANTS TO
AGENT AND THE LENDERS, AS OF THE DATE HEREOF, THAT:


(I)            OTHER THAN AS WAIVED HEREUNDER, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT OR IN THE OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF,
AS THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE); AND


(II)           NO DEFAULT OR EVENT OF DEFAULT (OTHER THAN THE SPECIFIED DEFAULTS
AND THE EXPECTED DEFAULT RELATED TO THE FAILURE OF BORROWERS TO MAINTAIN A
LEVERAGE RATIO OF NOT MORE THAN 2.25:1.00 FOR THE FOUR FISCAL QUARTERS ENDED
JUNE 30, 2006) SHALL HAVE OCCURRED AND BE CONTINUING ON THE DATE HEREOF.

10


--------------------------------------------------------------------------------


 


(B)           EXPENSES.  BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY ON
DEMAND ALL REASONABLE COSTS AND EXPENSES OF AGENT (INCLUDING THE REASONABLE FEES
AND EXPENSES OF OUTSIDE COUNSEL FOR AGENT) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS WAIVER AND ALL OTHER
INSTRUMENTS OR DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR TO BE DELIVERED
HEREUNDER OR IN CONNECTION HEREWITH.  ALL OBLIGATIONS PROVIDED HEREIN SHALL
SURVIVE ANY TERMINATION OF THIS WAIVER AND THE CREDIT AGREEMENT.


(C)           GOVERNING LAW.  THIS WAIVER SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.


(D)           COUNTERPARTS.  THIS WAIVER MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE COUNTERPARTS,
AND EACH SUCH COUNTERPART, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME WAIVER.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS WAIVER BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS WAIVER.  ANY PARTY DELIVERING AN EXECUTED
COUNTERPART OF THIS WAIVER BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL ALSO
DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS WAIVER, BUT THE FAILURE TO DO
SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF THIS
WAIVER.

[Signature Pages Follow.]

11


--------------------------------------------------------------------------------


Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized and delivered as of the date
first above written.

BORROWERS:

 

 

 

 

SITEL CORPORATION,
a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NATIONAL ACTION FINANCIAL
SERVICES, INC.,
a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SITEL HOME MORTGAGE CORP.,
a Nebraska corporation

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

FINANCIAL INSURANCE SERVICES,
INC.,
a Nebraska corporation

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SITEL INTERNATIONAL LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Title:

 

 

 

[SIGNATURE PAGE TO WAIVER, CONSENT
AND FIRST AMENDMENT TO CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

AGENT AND AS A LENDER:

 

 

 

 

 

ABLECO FINANCE LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

[SIGNATURE PAGE TO WAIVER, CONSENT
AND FIRST AMENDMENT TO CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

SCHEDULE 1

Additional Brazil Secured Debt

Bank Lines of Credit:

Lender

 

Maximum
Amount
Available on
Line of Credit

 

Outstanding
Indebtedness as of
June 30, 2006

 

Security for Debt

 

 

 

 

 

 

 

 

 

Bradesco Bank

 

BRL

500,000

 

BRL

299,313

 

Accounts of SITEL Brazil

 

Itau Bank

 

BRL

2,000,000

 

BRL

1,300,000

 

Accounts of SITEL Brazil

 

 

Capital Lease Obligations:

Lender

 

Number of Lease
Contracts

 

Outstanding
Capital Lease
Obligation [as of
June 30, 2006]

 

 

 

 

 

 

 

Bradesco Bank

 

3

 

BRL

175,804

 

Itau Bank

 

2

 

BRL

325,354

 

Safra Bank

 

13

 

BRL

1,134,790

 

 

 

 

 

 

 

 

Total

 

 

 

BRL

1,635,948

 

 


--------------------------------------------------------------------------------


 

SCHEDULE 2

Brazil Local Debt

Bank Lines of Credit:

Lender

 

Maximum
Amount
Available on
Line of Credit

 

Outstanding
Indebtedness as
of June 30, 2006

 

Security for Debt

 

 

 

 

 

 

 

Sudameris

 

BRL

1,000,000

 

 

0

 

No company assets

Sudameris

 

BRL

700,000

 

BRL

581,851

 

No company assets

Safra

 

BRL

100,000

 

 

0

 

None

Safra

 

BRL

2,200,000

 

BRL

2,226,168

 

Standby Letter of Credit from Parent’s Bank

Safra

 

BRL

350,000

 

BRL

58,333

 

None

Safra

 

BRL

250,000

 

 

0

 

None

Bradesco Bank

 

BRL

300,000

 

 

0

 

None

Bradesco Bank

 

BRL

200,000

 

 

0

 

None

Bradesco Bank

 

BRL

500,000

 

BRL

299,313

 

Accounts of SITEL Brazil

Itau Bank

 

BRL

2,000,000

 

BRL

1,300,000

 

Accounts of SITEL Brazil

 

Capital Lease Obligations:

Lender

 

Number of
Lease Contracts

 

Outstanding
Capital Lease
Obligation [as of
June 30, 2006]

 

 

 

 

 

Bradesco Bank

 

3

 

BRL

175,804

Itau Bank

 

2

 

BRL

325,354

Safra Bank

 

13

 

BRL

1,134,790

 

 

 

 

 

 

Total

 

 

 

BRL

1,635,948

 


--------------------------------------------------------------------------------